Reduction of Gassing in Lithium Titanate Cells
DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on April 5, 2022 has been entered.

Remarks
Applicant’s amendments and arguments have been entered. A reply to the Applicant’s remarks/arguments is presented after addressing the claims.
Any rejections and/or objections made in the previous Office Action and not repeated below, are hereby withdrawn in view of Applicant’s amendments or/and arguments.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action. References cited in the current Office action can be found in a prior Office action.
 
Status of Claims
Claims 1, 7, 10-15 and 18 are pending, wherein claims 1, 7, 10 and 13 are amended. Claims 1, 7, 10-15 and 18 are being examined on the merits in this Office action.

Claim Objections
Claim 1 is objected to because of the following:
The recitation “for the preparation of at least one cathode of an electrochemical cell” (3rd paragraph) should be consistent with the preamble recitation “for the preparation of a cathode for a lithium titanate cell”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
Claims 1, 7, 10-15 and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
1)  Claim 1 recites “controlling coating of the particles of the fluorine acrylic hybrid latex by …”. However, it is unclear as to the “controlling coating …”; Based on claim languages, it is unclear what coats on what and how to control, rendering the related limitation indefinite. For purposes of examination, if a binder formulation combines with a cathode active material, the claimed “controlling coating …” will be considered as having been taught.
2) Claim 1 recites “a cathode active material having a pH > 10”. However, without being in a liquid state, a cathode active material cannot have a pH value.
3) In claim 1, the recitation “treating the cathode with a proton absorbing or releasing substance to modify the pH” is ambiguous, because it is unclear what “the cathode” refers to. “The cathode” is broad and it may contain a current collector. “The cathode” can refer to a status before or after a cathode active material slurry is dried.
4) Claim 10 recites the limitation "the cathode active material" in “by dispersing the cathode active material”.  There is insufficient antecedent basis for this limitation in the claim.
The issue applies similarly to claim 18. Claims 11-15 are also rejected at least because they depend on claim 10.

Claim Rejections - 35 USC § 103
Claims 1, 7, 10 and 18 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Omote et al. (JP 2012009268 A, for citation purposes its English translation is being used in this Office action, hereafter Omote) in view of Arora et al. (US 20110143217 A1, hereafter Arora).
Regarding claim 1, Omote teaches a method for the preparation of a cathode for a lithium titanate cell, comprising the steps of:
preparing a binder formulation for a cathode comprising fluorine acrylic hybrid latex (See the English translation of ‘268, same below;  See “a modifying a fluorine-containing polymer with (meth)acrylic is used as a binder” in [0006] and “The fluorine-containing polymer having the (meth)acrylic-modified structure can be produced by producing a fluorine-containing polymer and then reacting the (meth)acrylic compound in the presence of the fluorine-containing polymer” in [0019] for example; See also at least [0008]-[0010], [0016]-[0017], [0019]-[0021], [0026], [0043]-[0044], [0048] and [0063]), wherein fluorine and acrylate polymers are hybridized to form particles of the fluorine acrylic hybrid latex; and
 preparing an aqueous solution by dispersing the particles of the fluorine acrylic hybrid latex in water (see at least: “… dispersing the obtained polymer … in water …” in [0019]; one skilled in the art would readily know the obtained polymer is composed of particles), for the preparation of at least one cathode of an electrochemical cell (can be used as a binder for both negative electrode and positive electrode, see at least [0006]; see also at least [0043] and [0063]).
Omote further teaches controlling coating (See at least “coating film” in [0044]) of the particles of the fluorine acrylic hybrid latex by combining the binder formulation with a cathode active material, such as lithium iron phosphate ([0027]), with binders, such as carboxymethyl cellulose (CMC) ([0015]) or polyvinylidene fluoride (PVDF) (at least [0011], [0048], [0063]), by keeping the pH of an aqueous solution in which the cathode active material is further dispersed preferably from 6 to 9 ([0041], [0024]), which is close to the range of >10 as instantly claimed. A prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985) (Court held as proper a rejection of a claim directed to an alloy of "having 0.8% nickel, 0.3% molybdenum, up to 0.1% iron, balance titanium" as obvious over a reference disclosing alloys of 0.75% nickel, 0.25% molybdenum, balance titanium and 0.94% nickel, 0.31% molybdenum, balance titanium). See MPEP 2144.05 I.
As an alternative rejection, even though Omote does not expressly teach a pH > 10 as instantly claimed, one of ordinary skill in the art would readily be able to obtain a pH value of more than 10 through routine experimentation, since Omote does not prevent from using a pH value of more than 9 (See the term “preferably”, [0041]) and this obtaining involves merely ordinary skill in the art.  "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.)   A change in form, proportions, or degree "will not sustain a patent" (Smith v. Nichols, 88 U.S. 112, 118-19 (1874); "It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions." (In re Williams, 36 F.2d 436, 438 (CCPA 1929)). See MPEP 2144.05 II-A.
Further, Omote does not appear to teach the cathode active material is lithium nickel cobalt aluminium oxide (NCA), for example. However, Arora, as one of numerous prior arts, discloses that both lithium iron phosphate and lithium nickel cobalt aluminum oxide (NCA) function the same as cathode materials ([0045]). It would have been obvious to one of ordinary skill in the art at the time of the invention to have used NCA as an alternative to Omote’s lithium iron phosphate, since substitution of known equivalents for the same purpose is prima facie obvious (MPEP 2144.06).
As to the use of CMC together with PVDF in the preparation of the cathode, it is prima facie obvious to combine two compositions (CMC and PVDF) each of which is taught by the prior art (Omote reference) to be useful for the same purpose (as a binder in a cathode composition, [0015], [0011], [0048], [0063]), in order to form a third composition (CMC together with PVDF) to be used for the very same purpose (i.e., as a binder) .... [T]he idea of combining them flows logically from their having been individually taught in the prior art.” In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980).
As a result, Omote in view of Arora teaches combining the binder formulation with cathode active material NCA with CMC and PVDF for the preparation of said cathode.
The recitation “for the preparation of a cathode for a lithium titanate cell” is not patentably distinguishable because the recitation occurs in the preamble.  A preamble is generally not accorded any patentable weight where it merely recites the purpose of a process or the intended use of a structure, and where the body of the claim does not depend on the preamble for completeness but, instead, the process steps or structural limitations are able to stand alone.  See In re Hirao, 535 F.2d 67, 190 USPQ 15 (CCPA 1976) and Kropa v. Robie, 187 F.2d 150, 152, 88 USPQ 478, 481 (CCPA 1951).
As to the newly added limitation “treating the cathode with a proton absorbing or releasing substance to modify the pH”, since Omote explicitly discloses that the pH can be adjusted, the change of the pH in the cathode must involve the concentration change of OH- or H+, which are proton absorbing or releasing substance.
Regarding claim 7, Omote in view of Arora teaches the method according to claim 1, further comprising the step of coating the cathode active material with carbon ([0025], Omote).
Regarding claims 10 and 18, Omote teaches an electrochemical cell (See at least, [0001] and [0061]) comprising a cathode slurry made of fluorine acrylic hybrid latex (See “a modifying a fluorine-containing polymer with (meth)acrylic is used as a binder” in [0006] and “The fluorine-containing polymer having the (meth)acrylic-modified structure can be produced by producing a fluorine-containing polymer and then reacting the (meth)acrylic compound in the presence of the fluorine-containing polymer” in [0019] for example; See also at least [0008]-[0010], [0016]-[0017], [0019]-[0021], [0026], [0043]-[0044], [0048] and [0063]) with lithium iron phosphate ([0027]) in combination with carboxymethyl cellulose (CMC) ([0015]) or polyvinylidene fluoride (PVDF) (at least [0011], [0048], [0063]).
Omote does not appear to teach the cathode active material is lithium nickel cobalt aluminium oxide (NCA), for example. However, Arora, as one of numerous prior arts, discloses that both lithium iron phosphate and lithium nickel cobalt aluminum oxide (NCA) function the same as cathode materials ([0045]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to have used NCA as an alternative to Omote’s lithium iron phosphate, since substitution of known equivalents for the same purpose is prima facie obvious (MPEP 2144.06).
As to the use of CMC together with PVDF in the preparation of the cathode, it is prima facie obvious to combine two compositions (CMC and PVDF) each of which is taught by the prior art (Omote reference) to be useful for the same purpose (as a binder in a cathode composition, [0015], [0011], [0048], [0063]), in order to form a third composition (CMC together with PVDF) to be used for the very same purpose (i.e., as a binder) .... [T]he idea of combining them flows logically from their having been individually taught in the prior art.” In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980).
As a result, Omote in view of Arora teaches an electrochemical cell comprising a cathode made of fluorine acrylic hybrid latex with nickel cobalt aluminum oxide (NC) in combination with CMC and PVDF.
 The pH of an aqueous solution in which the cathode active material is dispersed preferably from 6 to 9 ([0041], [0024]), which is close to the range of >10 as instantly claimed. A prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985) (Court held as proper a rejection of a claim directed to an alloy of "having 0.8% nickel, 0.3% molybdenum, up to 0.1% iron, balance titanium" as obvious over a reference disclosing alloys of 0.75% nickel, 0.25% molybdenum, balance titanium and 0.94% nickel, 0.31% molybdenum, balance titanium). See MPEP 2144.05 I.
As an alternative rejection, even though Omote does not expressly teach a pH > 10 as instantly claimed, one of ordinary skill in the art would readily be able to obtain a pH value of more than 10 through routine experimentation, since Omote does not prevent from using a pH value of more than 9 (See the term “preferably”, [0041]) and this obtaining involves merely ordinary skill in the art.  "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.)   A change in form, proportions, or degree "will not sustain a patent" (Smith v. Nichols, 88 U.S. 112, 118-19 (1874); "It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions." (In re Williams, 36 F.2d 436, 438 (CCPA 1929)). See MPEP 2144.05 II-A.
Claims 11 and 13-15 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Omote in view of Arora, as applied to claim 10 above, and further in view of Tan et al. (US 2011/0067230 A1, hereafter Tan).
Regarding claims 11 and 13-15, Omote in view of Arora teaches the electrochemical cell according to claim 10, as provided above, wherein the electrochemical cell electrolyte comprises an electrolyte salt (LiPF6, [0057]) and an electrolyte solvent (EC/EMC, [0057]), but is silent to an electrolyte additive for film-forming. However, it is well known in the prior art that vinylene carbonate, vinyl ethylene carbonate and propane sultone were used as film-forming additives (for instant, see at least: “coating”, [0019], [0070], [0006], and [0016] of Tan). It would have been obvious to one of ordinary skill in the art at the time of the invention to have modified Omote in view of Arora to include additives such as vinylene carbonate, vinyl ethylene carbonate or propane sultone in the electrolyte of the electrochemical cell, in order to form a continuous coating which can prevent the electrolyte (at least: [0017], [0068], Tan) from decomposing to produce undesired gas.
Claim 12 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Omote in view of Arora, as applied to claim 10 above, and further in view of Lee et al. (US 2007/0015048 A1, hereafter Lee).
Regarding claim 12, Omote in view of Arora teaches the electrochemical cell according to claim 10, as provided above, but appears silent to specific substances as instantly claimed. However, in the same field of endeavor, Lee discloses that additives such as pyrrole and pyridine may be added to the electrolyte in order to improve charge/discharge characteristics and flame retardancy (at least: [0037]). Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have modified Omote to include pyrrole or pyridine as gas-reducing additive in the electrolyte, in order to improve flame retardancy and charge/discharge characteristics (at least [0037], Lee).

Response to Arguments
Applicant's arguments filed March 25, 2022 have been fully considered but they are not persuasive.
Applicant argues that “Applicant submits that there would be no incentive to experiment with the pH of the active material beyond 6 to 9 value, considering that the Omote document is concerned with the objective to adhesion and hardness of the binder, while gassing is not even mentioned”.
In response to applicant's argument that the references fail to show certain features of applicant' s invention, it is noted that the features upon which applicant relies (i.e., “gassing”) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
The newly added limitation has been addressed in the rejections above.

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHONGQING WEI whose telephone number is (571)272-4809. The examiner can normally be reached Mon - Fri 9:30 - 6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on (571)272-1330. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZHONGQING WEI/Primary Examiner, Art Unit 1727